Per Curiam.
The defendant was found guilty as charged in a trial to the court. General Statutes § 53-243.
Counsel agreed in open court that the issues involved in this appeal have been decided by the United States Supreme Court in the case of Grove Press, Inc. v. Gerstein, 378 U.S. 577, 84 S. Ct. 1909, 12 L. Ed. 2d 1035. Prom an examination of the several opinions of the justices in that case, we conclude that a majority of the Supreme Court of the United States hold that the particular publication in issue before us is not sufficiently obscene to forfeit the protection of the first amendment to the federal constitution. In view of that decision, the issues on this appeal, being entirely directed to that principal question, have been conclusively determined in favor of the defendant. We therefore do not pass upon the issues and, solely in deference to the decision of the Supreme Court of the United States, hold that the trial court erred.
There is error, the judgment is set aside and the case is remanded for further proceedings in conformity with the decision of the Supreme Court of the United States announced June 22, 1964, in the case of Grove Press, Inc. v. Gerstein.